Title: Edward Hughes to Joshua Sharpe, 28 April 1771
From: Hughes, Edward
To: Sharpe, Joshua


These volumes have occasionally included documents that were not written by or to Franklin, but throw light on his character or activities. The one below is included for a quite different reason: it has been alleged to throw light, but in fact does not. A recent account of his second English mission concludes, from the sole evidence of this letter, that he was involved in some business so illegal that he was in danger of arrest. If the evidence has nothing to do with him, the conclusion evaporates.
 Dear Sir
Sheerness 28th: of April 1771
I was duly favour’d with your letter of the 8th: since which have not heard a Syllable from Mr. Francklin, but of him, that he is taking his Measures to return to America in the Squadron of Admiral Montague; Tho’ he promises not to stirr without my previous knowledge, his Conduct has the appearance of making that Notice so short as will probably be ineffectual, that I will not rely on these assurances, therefore earnestly beg the favour you will Act for me in this Affair respecting Mr. Francklin, as you woud do were it your own Case, but I must pray it may be Still and quiet as possible, not to expose him but to secure us, and to do all that is proper without delay. I think when he is arrested his friends will find such security you approve, rather than lett him be detain’d here. I intend waiting on you at Chambers next Thursday and am ever Dear Sir Your Oblig’d Humble Servant
Edwd Hughes
 Addressed: To / Mr. Joshua Sharpe / att his Chambers in / Lincoln’s Inn / London
Endorsed: 28th April 1771  Lre Hughes